             Case 1:19-cv-03632-TJK Document 51 Filed 05/28/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    DOC SOCIETY, INTERNATIONAL
    DOCUMENTARY ASSOCIATION,

                      Plaintiffs,

             v.                                      Civil Action No. 19-cv-3632 (TJK)

    ANTONY J. BLINKEN, in his official
    capacity as Secretary of State, and
    ALEJANDRO N. MAYORKAS, in his
    official capacity as Secretary of Homeland
    Security,1

                      Defendants.


                                         STATUS REPORT

          Defendants respectfully submit this status report pursuant to the Court’s minute order of

March 23, 2021. At this time, the Government does not anticipate taking any action that would

moot the above-captioned case.


Dated: May 28, 2020                                  Respectfully submitted,

                                                     BRIAN BOYNTON
                                                     Acting Assistant Attorney General

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Branch Director

                                                     /s/ Joseph DeMott
                                                     JOSEPH DEMOTT (Virginia Bar No. 93981)
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005

1
 Secretary Blinken and Secretary Mayorkas have automatically been substituted as official-
capacity defendants pursuant to Federal Rule of Civil Procedure 25(d).
Case 1:19-cv-03632-TJK Document 51 Filed 05/28/21 Page 2 of 2



                                  Telephone: (202) 514-3367
                                  Facsimile: (202) 616-8460
                                  E-mail: Joseph.DeMott@usdoj.gov




                              2
